DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 11/30/2021 has been received and will be entered.
Claim(s) 2-3 and 5-8 is/are pending.
Claim(s) 2-3, 5-6 and 8 is/are currently amended.
Claim(s) 1, 4, and 9-12 is/are acknowledged as cancelled.

Response to Arguments
Claim Rejections – 35 U.S.C. §112
	I. With respect to the rejection of Claim(s) 5 and 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject 

Claim Rejections – 35 U.S.C. §§ 102-103
I. With respect to the rejection of Claim(s) 1, 3, 4 and 8 under 35 U.S.C. 102(a)(1) as being anticipated by Chakrabarti, et al., Growth of Super Long Aligned Brush-Like Carbon Nanotubes, Jpn. J. Appl. Phys. 2006; 45(28): L720-L722 (hereinafter “Chakrabarti at __”) in view of: (i)  Allen, et al., Honeycomb Carbon: A Review of Graphene, Chem. Rev. 2010; 110: 132-145 (hereinafter “Allen at __”), the rejection is mooted by cancellation / obviated by amendment, and is accordingly WITHDRAWN. 
II. With respect to the rejection of Claim 6 under 35 U.S.C. 103 as being unpatentable over Chakrabarti, et al., Growth of Super Long Aligned Brush-Like Carbon Nanotubes, Jpn. J. Appl. Phys. 2006; 45(28): L720-L722 (hereinafter “Chakrabarti at __”) in view of: (i)  Allen, et al., Honeycomb Carbon: A Review of Graphene, Chem. Rev. 2010; 110: 132-145 (hereinafter “Allen at __”), and further in view of: (ii) Huang, et al., 99.9% purity multi-walled carbon nanotubes by vacuum high-temperature annealing, carbon 2003; 41: 2585-2590 (hereinafter “Huang at __”), the rejection is obviated by amendment and is accordingly WITHDRAWN. 
III. With respect to the rejection of Claim(s) 9-10 under 35 U.S.C. 102(a)(1) as being anticipated  by JP 2014-166936 to Hata, et al. (C01B 31/02; 09-2014, cited by Applicants), the rejection is mooted by cancellation and is accordingly WITHDRWAN. 

IV. With respect to the rejection of Claim(s) 9-12 under 35 U.S.C. 103 as being unpatentable over JP 2014-166936 to Hata, et al. (C01B 31/02; 09-2014, cited by Applicants) , the rejection is mooted by cancellation and is accordingly WITHDRWAN.

Allowable Subject Matter
I. Claims 2-3 and 5-8 are allowed.
The Reasons for Allowance in the Non-Final Office Action dated 9/24/2021 are incorporated herein by reference. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736